Per Curiam.
The decree appealed from is affirmed, for the reasons given by Vice-Chancellor Grey, who advised it.
This affirmance is, however, without prejudice to the parties in respect to any application they may be advised to make in *672the court of chancery, when the cause is remitted, as to the mode of sale of the mortgaged premises directed by the decree.
For affirmance — The Chancellor, Chibe-Justice, Van Syckel, Dixon, Garrison, Collins, Fort, Garretson, Hendrickson, Bogert, Adams, Vredenburgh—12.
For reversal—None.